DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/15/2022. 
In the filed response, independent claims 1, 8, and 15 have been amended.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 08/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
2.	Applicant’s arguments, see pgs. 8-9, filed 09/15/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 112(b) for the following reasons. Please see Examiner’s responses below.
3.	In response to the rejections under 35 U.S.C. 112 raised in the last office action, amended claim 1 now recites “applying both an edge smoothing filter with only positive or zero coefficients and an edge preserving filter to reference samples included in a first reference line, of the set of reference lines, that is adjacent to the coding unit to generate a first set of prediction samples based on the first reference line being associated with a first reference line index”.   Claims 8 and 15 have also been similarly amended. After further consideration in light of the amendments, the Examiner finds the foregoing limitation can be construed in different ways. For example, it seems both the edge smoothing filter and the edge preserving filter can be concurrently applied to reference samples in a first reference line for generating a first set of prediction samples, i.e. both filters are used together at the same time during the coding process. Likewise, it also seems the edge smoothing filter and the edge preserving filter can be separately applied to samples in the first reference line in order to determine which yields better results. In other words, the foregoing limitation does not appear to limit how or when the filters are applied for generating the first set of prediction samples based on the first reference line being associated with a first reference line index. Accordingly, both interpretations appear possible. As such, the metes and bounds of the claims are not explicitly clear when determining the first set of prediction samples.  To help move the instant application forward, the claims should more clearly define how the first set of prediction samples are generated using the two types of filters.  Please see office action below for further details.   
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 1-20 have been examined and are pending.


Claim Objections
6.	Claims 1, 8, and 15 are objected to because of the following informalities: In response to the objection raised in the last office action (07/22/2022), part of the preamble was removed that recites the intended function for each of these claims. For e.g. claim 1 previously recited  "A method performed by at least one processor for selecting an intra interpolation filter for multi-line intra prediction based on a reference line index for decoding a video sequence...”.  It is recommended to add this limitation back into the independent claims to clearly show the purpose for generating the first and second set of prediction samples, i.e. what is the end result. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation phrase “applying both an edge smoothing filter with only positive or zero coefficients and an edge preserving filter to reference samples included in a first reference line, of the set of reference lines, that is adjacent to the coding unit to generate a first set of prediction samples based on the first reference line being associated with a first reference line index” (emphasis added). The above limitation is not clear with respect to how the filters are applied to generate the first set of prediction samples. This can be understood, for example, as generating the first set of prediction samples using both filters (e.g. computing an average of the two).  On the other hand, and after further consideration, this also appears it can be understood as generating the first set of prediction samples using the filter that satisfies a quality or rate-distortion metric after evaluating both filters.  The latter interpretation can be thought of as performing separate tests of each filter and then choosing the one that yields the better results. In other words, it is not readily clear as to how and when the filters get applied in the claimed method. As such, it cannot be determined with certainty how the first set of prediction samples is derived.  Is it only based on one of the filters after sequentially checking both, or is it based on both filters via for e.g. an averaging scheme?  For these reasons, it is difficult to unequivocally ascertain the metes and bounds of the claim. 
Regarding claims 8 and 15, these similarly recite the limitation phrase of claim 1 above. Therefore for the same reasons, it is difficult to unequivocally ascertain the metes and bounds of these claims, since it is not clear how the first set of prediction samples is derived.     
Regarding claims 2-7, 9-14, and 16-20, these all depend on independent claims 1, 8, and 15, respectively. As such, they include the disclosed features of the independent claims as described above. For this reason, these claims are also rejected under 35 U.S.C.112(b).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486